Dissenting Opinion by
Hoffman, J.:
I dissent.
The search of defendant’s car without a warrant cannot be justified as incident to his arrest. Contemporaneous searches are permitted because of the “. . . need to seize weapons and other things which might be used to assault an officer or effect an escape . . . [and] the need to prevent the destruction of evidence of the crime — things which might easily happen where the weapon or evidence is on the accused’s person or under his immediate control.” Preston v. U. S., 376 U. S. 364, 367 (1964). None of these considerations was operative here.
Defendant was arrested inside the Wilson home. He immediately surrendered his car keys to the police. At this point, there was no possibility that his car would be moved or that evidence in it might be destroyed. Moreover, with the defendant in handcuffs and two officers on the scene, there was no danger from weapons concealed in the automobile. The status quo with respect to the car could easily have been maintained until a search warrant was issued.
In Conti v. Morgenthau, 232 F. Supp. 1004 (S.D.N.Y. 1964), the court was confronted With a nearly *36identical situation. Conti was arrested in an apartment and charged with gambling without a federal license. Immediately after the arrest, police officers searched his car, which was parked near the premises. The court held the evidence thus obtained inadmissible.
“The government cannot and does not justify the search as an incident of Conti’s arrest since the arrest was not contemporaneous with or in the vicinity of his car which was parked around the corner from the apartment. Moreover, with Conti already under arrest and the agents in possession of his keys to the locked car, there was no danger of movement of the car or loss of the evidence.” Id. at 1008.
The majority suggests that the search in the instant case was within the limits of reasonableness established in Commonwealth v. Ellsworth, 421 Pa. 169, 218 A. 2d 249 (1966). It is true that the Ellsworth Court approved a search of the accused made five minutes after his arrest, at a police station two blocks distant. However, the Court was careful to point out that this search was required “. . . to ascertain exactly what, if any, weapons [the defendant] might have on his person.” (p. 182). In James v. Louisiana, 382 U. S. 36 (1965), where no such necessity was apparent, a search conducted two blocks from the scene of an arrest and a few minutes thereafter was held constitutionally impermissible. Clearly, a rough proximity to the arrest in time and place is not the sole test of reasonableness in these cases.
On the record before us, therefore, the search of defendant’s car cannot be justified as an incident of his arrest. Consequently, the evidence obtained as a result of the search should have been suppressed.
I would reverse and grant a new trial.